Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to:  Amendment, filed 01/30/2021.
Claims 1, 3, and 15 are canceled.  Claims 2, 4-14, and 16-26 are allowed.
The amendment to the specification filed 01/30/2021 will be entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 2 and 14 have been amended by applicant to incorporate the allowable subject matter from dependent claims 3 and 15, respectively, which was indicated in the Non-Final office action mailed 09/30/2020 (page 2).  Applicant’s amendments to independent claim 14 and to the specification have overcome the rejections under 35 U.S.C. 112. Claims 4-14 and 16-26 depend from independent claims 2 and 14, recite additional features, and are allowable at least for the same reasons as their parent claims.
For these reasons, and the reasons of record, it is believed that claims 2, 4-14, and 16-26 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al., “An enterprise directory solution with DB2,” IBM Systems Journal, Vol. 39, No. 2, 2000, pages. 360-383.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/AMELIA L TAPP/Primary Examiner, Art Unit 2144